           Case 1:11-cv-07913-RA-SDA Document 311 Filed 08/02/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 FRANK MAZZOCCHI,                                                   DATE FILED:

                             Plaintiff,
                                                                       11-CV-7913 (RA)
                        v.
                                                                            ORDER
 WINDSOR OWNERS CORP., et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         It is hereby ORDERED that counsel for all parties appear for status conference regarding

Defendants’ pending motion for summary judgment, Dkt. 284, and Plaintiff’s pending motion for

reconsideration, Dkt. 302. The conference will be held on Thursday, August 5, 2021 at 9:00 a.m. If the

parties and their counsel are not available at that date and time, the parties must submit a joint letter no

later than Tuesday, August 3, 2021, proposing an alternative date and time. The Court will hold this

conference by telephone. The parties shall use the dial-in information provided below to call into the

conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is open to

the public.

SO ORDERED.

Dated:        August 2, 2021
              New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
